 ROADBLIILDERS, IN('. Of1: INNESSELRoadbuilders, Inc. of Tennessee and Teamsters Local515, affiliated ,with International Brotherhood ofTeamsters. Chauffeurs, Warehousemen & Helpersof America. Case 10-CA 14412August 17. 1979DECISION AND ORDERBY MEMBERS PENEI.LO, MURPHY. ANI) TRIESI)AIEUpon a charge filed on February 23, 1979. and anamended charge filed on March 14, 1979, by Team-sters Local 515, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen &Helpers of America, herein called the Union, andduly served on Roadbuilders, Inc. of Tennessee.herein called Respondent, the General Counsel of theNational Labor Relations Board. by the Regional Di-rector for Region 10, issued a complaint and notice ofhearing on March 15, 1979, against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (I) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint.and notice of hearing before an administrative lawjudge were duly served on the parties to this proceed-ing.With respect to the unfair labor practices, the com-plaint alleges in substance that on November 1, 1978,following a Board election in Case 10-RC- 11418 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about December 12, 1978, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On March 26, 1978, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.On April 30, 1979, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on May 7, 1979, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralI Official notice is taken of the record in the representation proceeding,Case 10-RC-11418, as the term "record" is defined in Sees. 102.68 and102.69(g) of the Board's Rules and Regulations. Series 8, as amended. SeeLTV Electrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968): Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969): Intertype Co v. Penello, 269 F.Supp. 573 (D.C Va. 1967).Foller Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968): Sec.9(d) of the NLRA, as amended.Counsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) ol theNational Labor Relations Act. as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint and its response tothe Notice To Show Cause, Respondent admits mostof the operative factual allegations of the complaint2but denies the conclusionary averments on the basisthat irregularities surrounded the election whichtainted its results. The General Counsel contends thatRespondent is improperly seeking to relitigate issueswhich were raised and decided on, which could havebeen raised in the underlying representation case. Weagree with the General Counsel.Review of the record herein, including that in theunderlying representation proceeding (Case 10- RC11418), shows that the election in this matter was heldon June 21. 1978, pursuant to a Stipulation for Certi-fication Upon Consent Election, approved on June13, 1978, and resulted in a vote of 18 for, and noneagainst, the Union. There were 16 challenged ballots.an insufficient number to affect the results of the elec-tion. Respondent thereafter filed timely objections tothe conduct affecting the results of the election. OnAugust 28, 1978, the Regional Director recommend-ed that these objections be overruled.In his report. the Regional Director rejected Re-spondent's contention that an alleged voting irregu-larity warranted the setting aside of the election. TheRegional Director found that a voter, who had beenchallenged. had placed his ballot in the ballot boxwithout first having placed the ballot into a chal-lenged ballot envelope. Nevertheless, the RegionalDirector found that under the particular circum-stances of the election tally the Employer's objectionwas without merit.3The Regional Director further2 See fn. 7. infra.The Regional Director concluded as follows on the objectionsAs the tall) of ballots shows, all votes counted were cast for thePetitioner Thus, under the particular circumstances herein, it is knownthat the ballot which should have been placed In a challenged ballotenvelope was cast for the Petitioner.. If. as the Employer argues,. thevoter had properl) placed his ballot in a challenged ballot envelope, theelection would have resulted in 17 votes for the Petitioner and 17 chal-lenged ballots. A subsequent investigation of challenged ballots wouldhave then been required and would have resulted in a finding that thevoter who is the subject of the Employer's objection is either eligible orineligible to vote. If the voter was found to be eligible, the reised iall>of ballots would be 18 votes having been cast for the Petitioner and 16(('onntued244 NLRB No. 40293 Dl)('ISIONS OF NA11TONAI. I./BOR RELA1IONS BOARI)noted that later disposition oft the status of three otherchallenged voters "fu'ther [weakened the Employer'sarguments in support of its objection."4Respondent filed timely exceptions to the RegionalDirector's report, arguing only that the Board agent'sacti,ns ran counter to Section 102.69 of the Board'sRules and Regulations requiring that the ballots ofchallenged voters be "impounded," which was notdone in the election. On November 1, 1978, the Boardissued its Decision and certification of Representa-tive5in which it adopted the Regional Director's re-port.In its response to the Notice To Show Cause. Re-spondent again asserts that a voting irregularity oc-curred, which is sufficient to set aside the results ofthe election. Respondent now contends it is entitledto a hearing on the issue. Respondent also interjectsfor the first time the argument that there was the pos-sibility of "chain voting" or a "similar vote fraud" inthe election.6Respondent argues thus:[T]here was no inquiry to whether the ballotgiven to the challenged voter in this case was thesame ballot marked and cast by him, or whetherhe left the election area with the blank ballot,and with the challenged ballot envelope as well(if an investigation would have developed thatone was, indeed, prepared as might be presumedto have been the case because of the specific pro-cedural requirements that it be done), thus leav-ing untouched the possibility for chain voting ora similar fraud.In support of its argument on the "possibility for'chain voting,'" Respondent has presented no factsand no supporting evidence other than its assertions.The issue appears not to have been addressed by theRegional Director or the Board in the representationproceeding simply because it was not raised there. Itchallenged ballots. If. on the other hand. this voter was found to beineligible. the revised tally of ballots would be 17 votes having been castfor the Petitioner and 16 challenged ballots. In either event, this voter'sballot could not have affected the results of the election.4With regard to this finding, the Regional Director noted that three em-ployees whose ballots were challenged were later found (without objection)not to be employees employed in the stipulated unit at the time of the elec-tion and hence were ineligible to vote.5 Not reported in bound volumes of Board Decisions.' As stated by the Board in Farrell-Cheek Steel Company, 115 NLRB 926.927. fn. 3 (1956):By "chain voting," a voter secretes a ballot upon his person withouthaving placed it in the ballot box and takes it from the voting room toa place where it is marked by someone, who, in turn, gives the ballot tothe second person in the chain who then goes into the polling room.picks up a blank ballot, goes to the polling booth. deposits the ballotmarked outside the polling room and secretes the blank ballot on hisperson and by this means takes the blank ballot from the voting room.This is repeated again and again until all of those voters who take partin the "chain voting" have voted.is well settled that in the absence of newly discoveredor previously unavailable evidence or special circum-stances a respondent in a proceeding alleging a viola-tion of Section 8(a)(5) is not entitled to relitigate is-sues which were or could have been litigated in aprior representation proceeding.7Clearly., the argu-ment Respondent raises was available to it in the rep-resentation proceeding and there are no special cir-cumstances excusing its failure to raise it then.Moreover, Respondent has now presented no evi-dence on the issue other than its unsupported asser-tions. Those assertions do not, contrary to Respon-dent's argument, add up to a "reasonable likelihood"that chain voting occurred. Respondent has also pre-sented no evidence warranting a hearing on the issue.In summary then, all issues raised by Respondentin this proceeding were or could have been litigatedin the prior representation proceeding, and Respon-dent does not offer to adduce at a hearing any newlydiscovered or previously unavailable evidence, nordoes it allege that any special circumstances existherein would require the Board to reexamine the de-cision made in the representation proceeding. Wetherefore find that Respondent has not raised any is-sue which is properly litigable in this unfair laborpractice proceeding. Accordingly, we grant the Gen-eral Counsel's Motion for Summary Judgment.'On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTRespondent is, and has been at all times materialherein, a Tennessee corporation, with an office andplace of business located at Rossville. Georgia, whereit is engaged in the building of roads. Respondent,during the calendar year preceding issuance of thecomplaint, which period is representative of all timesSee Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 1941):Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).I The complaint alleges, and Respondent admits, the Union requested bar-gaining on November 17, 1978. The complaint further alleges Respondent'srefusal to bargain on or about December 12, 1978. Respondent concedes thaton December 12. 1978, "it employed labor counsel to advise it with respectto the validity of the underlying representation proceedings ...." Respon-dent denies, however, that it refused to bargain on that date, rather, assertsthat it refused to bargain with the Union on February 22. 1979.We conclude the record establishes December 12, 1978. the date alleged inthe complaint, as the date on or about which Respondent refused to bargainwith the Union in violation of Sec. 8(a{5) and (1) of the Act. Thus, asindicated above, the Union was duly certified on November I. 1978. anddemanded bargaining on November 17. 1978. Although on December 12.1978. Respondent undertook to secure the advice of labor counsel "withrespect to the validity" of the Union's outstanding certification and did notformally communicate to the Union its refusal to bargain until February 22.1979, it could not thereby lawfully postpone or excuse its statutory obliga-tion to bargain with the duly certified representative of' its employees.294 ROADBUILDERS. INC. OF TENNESSEEmaterial herein, purchased and received goods valuedin excess of $50,000 directly from suppliers locatedoutside the State of Georgia.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemp!oyer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOI.VED.Teamsters Local 515, affiliated with InternationalBrotherhood of Teamsters Chauffeurs, Warehouse-men & Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.1II. THE UNFAIR LABOR PRA('TIC(ESA. The Representation ProceedingI. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All truckdrivers employed at Respondent's facil-ity located at the corner of McFarland Avenueand Salem road, Rossville, Georgia, but exclud-ing professional, office clerical, and technical em-ployees, supervisors, and guards as defined in theAct.2. The certificationOn June 21, 1978, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the Regional Di-rector for Region 10, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the employees insaid unit on November , 1978, and the Union con-tinues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about November 17, 1978, andat all times thereafter, the Union has requested Re-spondent to bargain collectively with it as the exclu-sive collective-bargaining representative of all the em-ployees in the above-described unit. Commencing onor about December 12, 1978, and continuing at alltimes thereafter to date, Respondent has refused, andcontinues to refuse. to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceDecember 12, 1978, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and ( 1) ofthe Act.IV. THE EFFEC(' OF 1tHE UNFAIR IABOR IPRA( I('ISUPON (O()MMER('CEThe activities of Respondent set forth in sectionIll, above, occurring in connection with its operationsdescribed in section 1, above, have a close, intimate.and substantial relationship to trade, traffic. and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.v. HE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (I) of the Act, we shallorder that it cease and desist therefrom, and. uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/b/a Lamar Hotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817: Burnett Con-struction Company. 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57410th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. Roadbuilders, Inc. of Tennessee is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Teamsters Local 515, affiliated with Interna-tional Brotherhood of Teamsters. Chauffeurs, Ware-29S DECISIONS OF NATIONAL. LABOR RELATIONS BOARDhousemen & Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All truckdrivers employed at Respondent's facil-ity located at McFarland Avenue and Salem Road,Rossville, Georgia, but excluding professional, officeclerical, and technical employees, supervisors andguards as defined in the Act constitute a unit appro-priate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act.4. Since November 1, 1978, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about December 12, 1978, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them in Sec-tion 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent,Roadbuilders, Inc. of Tennessee, Rossville, Georgia,its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Teamsters Local 515, af-filiated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All truckdrivers employed at Respondent's facil-ity located at the corner of McFarland Avenueand Salem Road, Rossville, Georgia, but exclud-ing professional, office clerical, and technical em-ployees, supervisors and guards as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Rossville, Georgia, facility copies ofthe attached notice marked "Appendix."9 Copies ofsaid notice, on forms provided by the Regional Direc-tor for Region 10, after being duly signed by Respon-dent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.9 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of' the NationalLabor Relations Board."APPENDIXNoTICE ro EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Team-sters Local 515, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, as the exclu-sive representative of the employees in the bar-gaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay,296 ROADBUIDERS. INC. OF TENNESSEEwages, hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All truckdrivers employed at our facility lo-cated at the corner of McFarland Avenue andSalem Road, Rossville, Georgia, hut excludingprofessional, office clerical, and technical em-ployees, supervisors and guards as defined inthe Act.ROADBUIILDERS, INC. OF TENNESSIEE297